DETAILED ACTION
Status of the Application
Claims 1-25 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on April 30, 2020 has been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant has claimed "[a] computer program product …, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising,” and the broadest reasonable interpretation of the abovementioned features includes purely software embodiments of these features, such as software modules for storing and processing computer readable instructions. However, Applicant's specification fails to exclude non-statutory interpretations of these features as purely software embodiments. Accordingly, the broadest reasonable interpretation of the abovementioned features includes software per se. As a result, these claims are rejected under 35 U.S.C. 101 for including non-statutory subject matter.
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-25) recite “determining farm yields of farm fields in a geographical region that deliver crops to marketplaces in the geographical region … comprising: generating a total arrival quantity constraint for a marketplace comprising a function of a reported arrival of crops at a marketplace and an estimated arrival to the marketplace comprising a sum of farm yields for the farm fields, wherein the farm yields comprise variables to optimize; using sensed data of the farm fields to determine relationships of the farm yields for the farm fields; generating comparative farm yield constraints comprising relationships of the farm yields for different pairs of farms; solving a constraint optimization problem based on the total arrival quantity constraint and comparative farm yield constraints to calculate the farm yields of the farm fields; and storing in a storage the farm yields for the farm fields.” Claims 1-25, in view of the claim limitations, are directed to the abstract idea of determining crops delivered to a marketplace by generating a total arrival quantity constraint based on reported crop arrival and estimated crop arrival from farms to a marketplace, determining relationships of farm fields using sensed data, generating comparative farm yield constraints based on the relationships, solving a constraint optimization based on the total arrival quantity and comparative yield constraints to calculate farm yields, and storing the farm yields.
As a whole, each of the limitations above manage the sales and marketing activities and transaction activities of farmers providing products for sale to market place by reciting steps to determine and store the quantity of crops to be delivered to a marketplace by farms based on crops reportedly delivered; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited generating a total arrival quantity constraint based on reported crop arrival and estimated crop arrival from farms to a marketplace, determining relationships of farm fields using sensed data, generating comparative farm yield constraints based on the relationships, solving a constraint optimization based on the total arrival quantity and comparative yield constraints to calculate farm yields, and storing the farm yields could all be reasonably interpreted as a human mentally evaluating and judging observations, including evaluating and judging observed reported and estimated delivery information to determine a delivery quantity, evaluating and judging observed sensed data to determine relationships, evaluating and judging the relationships to generate farm yield constraints, evaluating and judging the total quantity and relationship constrains to optimize and calculate yields for farms, and a human mentally storing the yields in the mind of the human and/or with a pen and paper. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer program product …, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising” in claim 1, “[a] computer program product …, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising” in claim 9, “[a] system comprising: a processor; and a computer readable storage medium having program instructions that when executed cause operations, the operations comprising” in claim 13, “[a] system comprising: a processor; and a computer readable storage medium having program instructions that when executed cause operations, the operations comprising” in claim 18, “[a] computer implemented method performed by a processor executing program code …, comprising” in claim 21, and “processing satellite images” in claims 7, 16, & 24;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment performing operations, including generic processing of image data. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-12, 14-17, 19, 20, & 22-25 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0069]-[0070] (discussing the invention is implemented by computer readable instructions executed by a processor of a general purpose computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-12, 14-17, 19, 20, & 22-25 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-15, 17-23, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bull, et al. (US 20200005401 A1), hereinafter Bull.
Regarding claim 1, Bull discloses a computer program product for determining farm yields of farm fields in a geographical region that deliver crops to marketplaces in the geographical region, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising ([0088]-[0091], [0147]-[0158]): 
generating a total arrival quantity constraint for a marketplace comprising a function of a reported arrival of crops at a marketplace and an estimated arrival to the marketplace comprising a sum of farm yields for the farm fields ([0159]-[0162], [0166], fig. 7, at step 705, the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for different hybrid seeds, including historical yield values of harvests for each of the corn hybrids on each of the observed fields (i.e. total arrival quantity), wherein the agricultural data records may include historical crop seed data and field specific data from sets of fields designated as target fields for planting newly selected crops and  sets of fields owned and operated by a grower for use by other growers, [0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field (i.e. an estimated arrival of farm yields) based on the historical yield values and other agricultural data observed from past harvests), wherein the farm yields comprise variables to optimize ([0169]-[0170], [0174], the dataset of hybrid seed properties contains normalized yield values for each specific hybrid seed and an environmental classification that describes the relative maturity value associated with the normalized yield value, and the dataset of hybrid seed properties may include properties such as crop rotations, tillage, weather observations, soil composition); 
using sensed data of the farm fields to determine relationships of the farm yields for the farm fields ([0175]-[0176], [0196], fig. 7, at step 720 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values, crop rotations, tillage, weather observations, soil composition, [0161]-[0162], [0169], hybrid seed data for fields received by the agricultural intelligence 130 system includes yield values, harvest time information, and relative maturity, and field data comprising geo-location information, historical weather index data, observed soil properties, observed soil moisture and water levels, [0071]-[0072], [0075], [0077], [0096], [0113], field data 106 received by the agricultural intelligence 130 system includes crop rotation, tillage, soil moisture, yield, image data, and field data 106 is sensor data received from remote sensors); 
generating comparative farm yield constraints comprising relationships of the farm yields for different pairs of farms ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields and assigning specific success probability threshold for the hybrid seeds); 
solving a constraint optimization problem based on the total arrival quantity constraint and comparative farm yield constraints to calculate the farm yields of the farm fields ([0183], at step 725 the yield classification 176 generates a target success yield group made up of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields based on hybrid seeds that have probability of success values that are above a specific success probability threshold, [0196], [0205], [0213], after filtering hybrid seeds based on probability of success value being greater than or equal to a target probability filtering threshold, at 1030, the optimization classification 186 generates a dataset of target hybrid seeds for planting on the target fields to determine the optimal yield output for the desired level of risks); and 
storing in a storage the farm yields for the farm fields ([0141], the agricultural intelligence computer system 130 receives a set of hybrid seeds as part of a target success yield group generated by the hybrid seed classification subsystem 170 including agricultural data specifying the probability of success for each hybrid seed, yield value, relative maturity, environmental observations from previously observed harvests, [0186]-[0187], at step 730, the presentation layer 134 of the agricultural intelligence computer system 130 displays the target success yield group and normalized yield values for each hybrid seed within the target success yield group of the target fields and communicates the target success yield group to other subsystems for further processing, [0216]-[0217], at step 1035 the presentation layer 134 of the agricultural intelligence computer system 130 displays the dataset of target hybrid seeds including the representative yield values and associated risk values for each target hybrid seed and communicates the dataset of target hybrid seeds to other subsystems for further processing, [0088], model data, including calculated output values and predicted events on the fields, are stored in data repository 160, [0089], hybrid seed classification subsystem 170, comprising hybrid seed normalization 172, probability of success generation 174, yield classification 176, hybrid seed filtering 182, risk generation instructions 184, and optimization classification 186, are one or more files or projects stored in a mass storage device in the agricultural intelligence computer system 130).
Regarding claim 2, Bull discloses the computer program product of claim 1 (as above), wherein the total arrival quantity constraint comprises a function of difference of the reported arrival of crops at the marketplace and the estimated arrival to the marketplace less than a pre-determined yield differential ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value (i.e. estimated arrival) and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field (i.e. reported arrival), wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield (i.e. a function of the difference less than a predetermined yield differential), [0175], [0183], at step 720 the probability of success generation instructions 174 generate a dataset of success probability scores for each of the hybrid seeds of achieving a successful yield relative to average yields of other hybrid seeds with the same relative maturity based upon the normalized yield value, and the yield classification instructions 176 generate a target success yield group of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification (i.e. less than a predetermined yield differential) for the target fields when the probability of success values that are above a specific success probability threshold, [0177]-[0178], the normalized yield values for hybrid seeds within a classified relative maturity have the same relative maturity, wherein determining which hybrid seeds have a significant normalized yield above the mean value 905 may be if the value is exceeded by the difference between two means, then the two means are said to be distinct (i.e. less than a predetermined yield differential), e.g., range 910 represents a range of yield values that are considered within the least significant difference value, and therefore are not significantly distinct, and the mean value 905, range 910 and threshold 915 are used to calculating probability of success scores between 0 and 1).
Regarding claim 3, Bull discloses the computer program product of claim 1 (as above), wherein the operations further comprise: for each farm field of the farm fields and for each marketplace of a plurality of marketplaces, determining a delivery probability of the farm field delivering at least one crop to the marketplace, wherein the estimated arrival at the marketplace comprises a sum of, for each farm field delivering to the marketplace, the farm yield times the delivery probability for the farm field to deliver to the marketplace  ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield).
Regarding claim 5, Bull discloses the computer program product of claim 1 (as above), wherein the total arrival quantity constraint is calculated for each marketplace and each crop type ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for each of the target fields and assigning specific success probability threshold for each of the hybrid seeds), wherein the reported arrival of crops at a marketplace and the estimated arrival to the marketplace are determined for each crop type ([0159]-[0162], [0166], fig. 7, at step 705, the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for each different hybrid seeds, including historical yield values of harvests for each of the corn hybrids on each of the observed fields (i.e. total arrival quantity), wherein the agricultural data records may include historical crop seed data and field specific data from sets of fields designated as target fields for planting newly selected crops and  sets of fields owned and operated by a grower for use by other growers, [0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field (i.e. an estimated arrival of farm yields) based on the historical yield values and other agricultural data observed from past harvests).
Regarding claim 6, Bull discloses the computer program product of claim 1 (as above), wherein a relationship for each comparative farm yield constraint is expressed as a comparison operator between the farm fields or a differential of estimated yields between a pair of farm fields ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for each of the target fields and assigning specific success probability threshold for each of the hybrid seeds).
Regarding claim 8, Bull discloses the computer program product of claim 1 (as above), wherein the operations further comprise: determining relationships of region aggregate yields for regions, wherein the relationships are determined based on at least one of historical region level data, ground level water condition in the region, canal facilities in the region, soil conditions in the region, and weather conditions in the regions ([0172], [0198], calculating normalized yield values may be based on other agricultural properties from the agricultural data records such as same year or same region/field, and the representative yield value may be computed as a weighted average, including using the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid may to compute a field-specific representation of yield, [0161]-[0163], the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for multiple different hybrid seeds, including include field specific data related to the fields where the crop seed data was observed, including fields within specific regions and sub-regions that have an assigned relative maturity for the growing season that is based on the climate associated with the specific geo-location and the amount of growing degree days (GDDs) available during the growing season, wherein sub-regions may include areas based on county, city, or town boundaries classified with relative maturity/GGDs of 110, 115, and 120 days in the different regions, [0175]-[0176], [0196], fig. 7, the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables yields of other hybrid seeds with the same relative maturity, relative maturity values, crop rotations, tillage, weather observations, soil composition); and generating region yield constraints that indicate relationships of pairs of region aggregate yields of farm fields in a region ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, from the geo-location information for one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seed, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field based on the historical yield values and relative maturity levels of other  [0175]-[0176], [0196], fig. 7, at step 720 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values, crop rotations, tillage, weather observations, soil composition), wherein each region aggregate yield in a constraint is calculated as a sum of the farm yields of the farm fields in the region ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield (i.e. calculated as a sum – average is calculated based on the sum) for other hybrid seeds within the same relative maturity classification for the target fields and assigning specific success probability threshold for the hybrid seeds); wherein the solving the constraint optimization problem for the farm yields to optimize is based on the total arrival quantity constraint for marketplaces, the comparative farm yield constraints, and the region yield constraints to calculate the farm yield of the farm fields ([0183], at step 725 the yield classification 176 generates a target success yield group made up of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields based on hybrid seeds that have probability of success values that are above a specific success probability threshold, [0196], [0205], [0213], after filtering hybrid seeds based on probability of success value being greater than or equal to a target probability filtering threshold, at 1030, the optimization classification 186 generates a dataset of target hybrid seeds for planting on the target fields to determine the optimal yield output for the desired level of risks).
Regarding claim 9, Bull discloses a computer program product for determining farm yields of farm fields in a geographical region that deliver crops to marketplaces in the geographical region, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising ([0088]-[0091], [0147]-[0158]): 
generating a crop total arrival quantity to all marketplaces constraint comprising a relationship of a reported arrival of crops to the marketplaces and an estimated arrivals to the marketplaces from the farm fields, wherein the estimated arrivals to the marketplaces is calculated as a sum of estimated arrivals to a marketplace for each the marketplaces  ([0159]-[0162], [0166], fig. 7, at step 705, the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for different hybrid seeds, including historical yield values of harvests for each of the corn hybrids on each of the observed fields (i.e. total arrival quantity), wherein the agricultural data records may include historical crop seed data and field specific data from sets of fields designated as target fields for planting newly selected crops and  sets of fields owned and operated by a grower for use by other growers, [0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds, wherein the representative yield value is an expected yield value for a specific hybrid seed if planted in the field (i.e. an estimated arrival of farm yields) based on the historical yield values and other agricultural data observed from past harvests), wherein the sum of estimated arrivals to a marketplace is a sum of, for each farm field, the farm yield times a delivery probability the farm field delivers crops to the marketplace ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield); 
solving a constraint optimization problem based on the crop total arrival quantity to all marketplaces constraints ([0183], at step 725 the yield classification 176 generates a target success yield group made up of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields based on hybrid seeds that have probability of success values that are above a specific success probability threshold, [0196], [0205], [0213], after filtering hybrid seeds based on probability of success value being greater than or equal to a target probability filtering threshold, at 1030, the optimization classification 186 generates a dataset of target hybrid seeds for planting on the target fields to determine the optimal yield output for the desired level of risks); and 
storing in a storage the farm yields for the farm fields [0141], the agricultural intelligence computer system 130 receives a set of hybrid seeds as part of a target success yield group generated by the hybrid seed classification subsystem 170 including agricultural data specifying the probability of success for each hybrid seed, yield value, relative maturity, environmental observations from previously observed harvests, [0186]-[0187], at step 730, the presentation layer 134 of the agricultural intelligence computer system 130 displays the target success yield group and normalized yield values for each hybrid seed within the target success yield group of the target fields and communicates the target success yield group to other subsystems for further processing, [0216]-[0217], at step 1035 the presentation layer 134 of the agricultural intelligence computer system 130 displays the dataset of target hybrid seeds including the representative yield values and associated risk values for each target hybrid seed and communicates the dataset of target hybrid seeds to other subsystems for further processing, [0088], model data, including calculated output values and predicted events on the fields, are stored in data repository 160, [0089], hybrid seed classification subsystem 170, comprising hybrid seed normalization 172, probability of success generation 174, yield classification 176, hybrid seed filtering 182, risk generation instructions 184, and optimization classification 186, are one or more files or projects stored in a mass storage device in the agricultural intelligence computer system 130).
Regarding claim 10, Bull discloses the computer program product of claim 9 (as above), wherein the relationship of the reported arrival of crops to the marketplaces and the estimated arrivals to the marketplaces from the farm fields comprises an estimated differential of an absolute value of a difference of the reported arrival of crops to the marketplaces and the estimated arrivals to the marketplaces from the farm fields  ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value (i.e. estimated arrival) and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field (i.e. reported arrival), wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield (i.e. a function of the difference less than a predetermined yield differential), [0175], [0183], at step 720 the probability of success generation instructions 174 generate a dataset of success probability scores for each of the hybrid seeds of achieving a successful yield relative to average yields of other hybrid seeds with the same relative maturity based upon the normalized yield value, and the yield classification instructions 176 generate a target success yield group of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification (i.e. less than a predetermined yield differential) for the target fields when the probability of success values that are above a specific success probability threshold, [0177]-[0178], the normalized yield values for hybrid seeds within a classified relative maturity have the same relative maturity, wherein determining which hybrid seeds have a significant normalized yield above the mean value 905 may be if the value is exceeded by the difference between two means, then the two means are said to be distinct (i.e. less than a predetermined yield differential), e.g., range 910 represents a range of yield values that are considered within the least significant difference value, and therefore are not significantly distinct, and the mean value 905, range 910 and threshold 915 are used to calculating probability of success scores between 0 and 1).
Regarding claim 11, Bull discloses the computer program product of claim 9 (as above), wherein the sum of estimated arrivals to a marketplace for each marketplace is multiplied by an arrival weight for the marketplace indicating an estimated percentage of crops that arrives at the marketplace from the farm fields ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield).
Regarding claim 12, Bull discloses the computer program product of claim 9 (as above), wherein an instance of the crop total arrival quantity to all marketplaces constraint is generated for each crop type from the farm fields  ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for each of the target fields and assigning specific success probability threshold for each of the hybrid seeds).
Regarding claims 13-15 & 17, these claims are substantially similar to claims 1-3 & 8, respectively, and are, therefore, rejected on the same basis as claims 1-3 & 8. While claims 13-15 & 17 are directed toward a system comprising a processor and computer-readable storage medium having program instructions executed to perform operations, Bull discloses a system as claimed. [0088]-[0091], [0147]-[0158].
Regarding claims 18-20, these claims are substantially similar to claims 9-11, respectively, and are, therefore, rejected on the same basis as claims 9-11. While claims 18-20 are directed toward a system comprising a processor and computer-readable storage medium having program instructions executed to perform operations, Bull discloses a system as claimed. [0088]-[0091], [0147]-[0158].
Regarding claims 21-23 & 25, these claims are substantially similar to claims 1-3 & 8, respectively, and are, therefore, rejected on the same basis as claims 1-3 & 8. While claims 21-23 & 25 are directed toward a computer implemented method performed by a processor executing program code, Bull discloses a method as claimed. [0088]-[0091], [0147]-[0158].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 16, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bull, et al. (US 20200005401 A1), hereinafter Bull, in view of Rose, et al. (US 20200265527 A1), hereinafter Rose.
Regarding claim 4, Bull discloses the computer program product of claim 1 (as above). Further, while Bull discloses all of the above, and wherein the operations further comprise: for each farm field of the farm fields and for each marketplace of a plurality of marketplaces, determining a delivery probability of the farm field delivering at least one crop to the marketplace; and for each marketplace, determining a marketplace arrival percentage comprising a percentage of crops that arrive at the marketplace from the farm fields delivering crops to the marketplace, wherein the estimated arrival at the marketplace comprises (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield … the delivery probability for the farm field to the marketplace) ([0167]-[0170], [0197]-[0198], fig. 7, 10, at step 715, and step 1020, or one or more target fields, the hybrid seed normalization generates a representative yield value and an environmental classification for each of the specific hybrid seeds utilizing the historical agricultural data for the grower's field, wherein the field-specific representation of yield uses the difference in yield between the grower's field and the average of other fields in the same region planting the same hybrid seeds, e.g., if the grower's field produces a yield that is 80% of similar fields growing the same hybrid within the region, the representative yield may be multiplied by 0.8 to produce a field-specific representative yield, and [0175], [0183], at step 720 the probability of success generation instructions 174 generate a dataset of success probability scores for each of the hybrid seeds of achieving a successful yield relative to average yields based upon the normalized yield value, and the yield classification instructions 176 generate a target success yield group of a subset of the hybrid seeds that have been identified as having a high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields when the probability of success values that are above a specific success probability threshold), Bull does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Rose.
Rose teaches the estimated arrival at the marketplace comprises (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield times the delivery probability for the farm field to the marketplace) ([0029]-[0031], Crop Performance Benchmark that a prescription product will provide is calculated by multiplying the Customer's Historical Average in bushels per acre and crop type by (1) the percentage that the Final County Yield is of the County Historical Average (the “Final County Performance”) and (2) a benchmark percentage, such as 80% or another specified percentage).
Bull and Rose are analogous fields of invention because both address the problem of determining an estimated crop yield for an agricultural field. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Bull the ability for the estimated arrival at the marketplace to comprise (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield times the delivery probability for the farm field to the marketplace), as in Rose, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the estimated arrival at the marketplace comprising (the marketplace arrival percentage) times (a sum of, for each farm field delivering to the marketplace, the farm yield times the delivery probability for the farm field to the marketplace), as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Bull with the aforementioned teachings of Rose in order to produce the added benefit of measurably improving yield over production history by combining historic and present collected data and testing geographically sourced plant health. [0002].
Regarding claim 7, Bull discloses the computer program product of claim 1 (as above), wherein the operations further comprise: processing satellite images of a geographical region … determine boundaries of farm fields and farm sizes ([0071]-[0072], field data 106 received by the agricultural intelligence computer system 130 includes geographic coordinates and boundaries and imagery data from a satellite, [0193]-[0194], 1010, the agricultural intelligence computer system 130 receives data about the target fields where the grower is planning to plant the set of target hybrid seeds, including geo-location information for the target fields and dimension and size information for each of the target fields, and planted acreage data); 
for each of the farm fields, determining, from the sensed data, crop growth stage ([0161]-[0162], [0169], hybrid seed data received by the agricultural intelligence system 130 includes yield values, harvest time information, and relative maturity, [0071]-[0072], [0075], [0077], [0096], [0110], [0113], field data 106 received by the agricultural intelligence system 130 includes image data from a satellite, and field data 106 is sensor data received from remote sensors); 
for each farm field, determining farm fields within a predetermined distance growing similar crops ([0161]-[0163], the agricultural intelligence computer system 130 receives agricultural data records from one or more fields for multiple different hybrid seeds, including include field specific data related to the fields where the crop seed data was observed, including fields within specific regions and sub-regions may have an assigned relative maturity for the growing season that is based on the climate associated with the specific geo-location and the amount of growing degree days (GDDs) available during the growing season, wherein sub-regions may include areas based on county, city, or town boundaries classified with relative maturity/GGDs of 110, 115, and 120 days in the different regions); and 
for each pair of the determined farm fields within the predetermined distance growing the similar crops, determining a farm yield relationship for the pair of farm yields based on the farm sizes and growth stages for the pair of farm fields ([0175]-[0176], [0196], fig. 7, at step 720 the probability of success generation instructions 174 generate a dataset of success probability of achieving a successful yield relative to average yields of other hybrid seeds with based upon the dataset of hybrid seed properties with respect to the geo-locations associated with the target fields and predictor variables including the normalized yield values, relative maturity values, crop rotations, tillage, weather observations, soil composition, [0161]-[0162], [0169], field specific data including hybrid seed data from agricultural data records received by the agricultural intelligence system 130 includes yield values, harvest time information, and relative maturity, and field data comprising geo-location information, historical weather index data, observed soil properties, observed soil moisture and water levels, [0071]-[0072], [0075], [0077], [0096], [0113], field data 106 provided to the agricultural intelligence system 130 includes geographic coordinates and boundaries, crop rotation, tillage, soil moisture, yield, image data, and field data 106 is sensor data received from remote sensors), wherein a comparative farm yield constraint is generated for each determined farm yield relationship to specify a relationship in the farm yield relationship for the farm yields ([0183], [0196], at step 725 the yield classification generates a target success yield group, including a subset of the hybrid seeds having high probability to produce a yield that is significantly higher than the average yield for other hybrid seeds within the same relative maturity classification for the target fields and assigning specific success probability threshold for the hybrid seeds).
Further, while Bull discloses all of the above, including processing satellite images of a geographical region … determine boundaries of farm fields and farm sizes (as above), including strongly suggesting that the processing satellite images is to determine boundaries of farms and farm sizes, as claimed, Bull does not necessarily expressly disclose the satellite images are processed to determine a particular feature of the farm fields; however, the remaining elements are taught by further teachings in Rose.
Rose teaches processing satellite images of a geographical region to determine geographically specifics of farm fields ([0009], the Improved Processor comprising the Agronomic Prescription Product generates a schedule of agronomic prescription recommendations, e.g., the schedule indicates when and which plant health analysis, wherein the analysis may also include measurements of satellite imagery, and on-going and real-time or uploaded field data provided by machinery or other sources may also be collected, analyzed and employed by the Processor to create and generate geographically specific agronomic prescription recommendations).
Bull and Rose are analogous fields of invention because both address the problem of determining an estimated crop yield for an agricultural field. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Bull the ability to process satellite images of a geographical region to determine geographically specifics of farm fields, as in Rose, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of processing satellite images to determine boundaries of farms and farm sizes, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Bull with the aforementioned teachings of Rose in order to produce the added benefit of measurably improving yield over production history by combining historic and present collected data and testing geographically sourced plant health. [0002].
Regarding claim 16, this claim is substantially similar to claim 7, respectively, and is, therefore, rejected on the same basis as claim 7. While claim 16 is directed toward a system comprising a processor and computer-readable storage medium having program instructions executed to perform operations, Bull discloses a system as claimed. [0088]-[0091], [0147]-[0158].
Regarding claim 24, this claim is substantially similar to claim 7, respectively, and is, therefore, rejected on the same basis as claim 7. While claim 24 is directed toward a computer implemented method performed by a processor executing program code, Bull discloses a method as claimed. [0088]-[0091], [0147]-[0158].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623